PER CURIAM.
These consolidated disciplinary proceedings are before us on complaints of The Florida Bar and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee found respondent guilty of violating Disciplinary Rules 1-102(A)(5) (conduct prejudicial to the administration of justice), 7-110(B) (communicating with a judge without notice to opposing counsel), 6-101(A)(3) (neglect of a legal matter entrusted to him), and 7-101(A)(2) (failure to carry out an employment contract with a client) of The Florida Bar Code of Professional Responsibility. The referee recommended that respondent receive a public reprimand and be required to reimburse $150 to Mr. Gary Smith and pay the cost of these proceedings.
*648We approve the referee’s findings and recommendations. Accordingly, respondent is ordered to appear before the Board of Governors of The Florida Bar, at a time and place set by the Board, to receive a public reprimand, and to reimburse $150 to Mr. Gary Smith. Judgment for costs in the amount of $2,045.32 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARK-ETT, JJ., concur.